Case 2:19-cv-10458-DPH-RSW ECF No. 24 filed 11/26/19         PageID.94    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                       Case No. 2:19-cv-10458-DPH-RSW


JESSE KENNEDY,

             Plaintiff,                       HON. DENISE PAGE HOOD

v.

ARBOR PROFESSIONAL SOLUTIONS, INC

          Defendants.
_____________________/

        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      COME NOW Plaintiff JESSE KENNEDY (“Plaintiff”), Defendants

ARBOR PROFESSIONAL SOLUTIONS, INC (“Arbor”) and City of Southfield

(“Southfield”), by and through their undersigned counsel, pursuant to Rule

41(a)(1) of the Federal Rules of Civil Procedure, and hereby stipulate to the

dismissal, with prejudice, of each claim and count asserted by Plaintiff against

Defendants in this matter, with each party to bear its own fees, costs and expenses.




                                          1
Case 2:19-cv-10458-DPH-RSW ECF No. 24 filed 11/26/19    PageID.95   Page 2 of 3




                                         Respectfully submitted,


                                         /s/ Stephen A. Thomas
Dated: November 14, 2019                 STEPHEN A. THOMAS (P43260)
                                         Attorney for Plaintiff Kennedy
                                         645 Griswold St., Suite 1360
                                         Detroit, Michigan 48226
                                         313-965-2265
                                         sthomas@313965bank.com


                                         /s/ Jeffrey D. Koelzer w/consent
                                         Jeffrey D. Koelzer (P78602)
                                         Attorney for Defendant Arbor
                                         Bridgewater Place
                                         P.O. Box 352
                                         Grand Rapids, MI 49501-0352
                                         (616) 336-6000
                                         jdkoelzer@varnumlaw.com


                                         /s/ Dawn M. King w/consent
                                         Dawn M. King (P58143)
                                         Deputy City Attorney
                                         Attorney for Defendant Southfield
                                         26000 Evergreen Road
                                         Southfield, MI 48076
                                         (248) 796-5786
                                         dking@cityofsouthfield.com




                                     2
Case 2:19-cv-10458-DPH-RSW ECF No. 24 filed 11/26/19        PageID.96    Page 3 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                       Case No. 2:19-cv-10458-DPH-RSW


JESSE KENNEDY,

             Plaintiff,                      HON. DENISE PAGE HOOD

v.

ARBOR PROFESSIONAL SOLUTIONS, INC

          Defendants.
_____________________/

                    STIPULATED ORDER OF DISMISSAL

      Upon consideration of the parties’ Stipulation of Dismissal With Prejudice

as to All Claims Asserted Against Defendant Oliphant, the Court hereby

ORDERS, ADJUDGES and DECREES that Plaintiff JESSE KENNEDY’S

claims against Defendants in the above-styled matter are dismissed with prejudice,

with each party to bear its own costs, expenses and fees.

      IT IS SO ORDERED.

Dated: November 26, 2019                            s/Denise Page Hood
                                                    DENISE PAGE HOOD
                                                    United States District Judge




                                         3
